DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyohara (US20150172582A1).
As to claim 1, Kiyohara teaches a cleaner equipped sensor system for a vehicle (see Figs.1-3 camera ref 220 and lens washing device ref 115) comprising: an external sensor (Fig.3 ref 220) capable of acquiring information on an outside of a vehicle; a cleaner unit (Fig.2 ref 115) including a liquid cleaner capable of discharging a cleaning liquid toward the external sensor and an air cleaner capable of discharging air toward the external sensor [0030 & 0042]; an electronic processing device (Fig.1 ref 101 & 104) configured to output an output of the external 
As to claim 5, Kiyohara teaches the system of claim 1, wherein the electronic processing device is configured to operate the cleaner unit depending on an output of the vehicle control unit [0030 & 0041].
As to claim 6, Kiyohara teaches the system of claim 1, wherein the processing device is configured to change an operation mode of the cleaner unit depending on an output of the vehicle control unit (see [0030] actuating and not actuating the cleaning device defining different modes).
As to claim 7, Kiyohara teaches the system of claim 1, wherein the cleaner unit is integrated with the external sensor and the processing device (see Figs.1-2 and [0030] showcasing the integrated electrical connection between all three).

Claim(s) 1 & 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirakura (US20210197769A1).
As to claim 1, Shirakura teaches a cleaner equipped sensor system (Fig.1) comprising: an external sensor (Fig.1 refs 26, 27, 52, and 53) capable of acquiring information on an outside of a vehicle; a cleaner unit including a liquid cleaner capable of discharging a cleaning liquid toward the external sensor and an air cleaner capable of discharging air toward the external sensor (see Fig.1 refs 26a/b, 27a/b, 52a/b, & 53a/b air and liquid nozzles); an electronic processing device (Fig.1 refs 11 & 48) configured to output an output of the external sensor to a vehicle control 
As to claim 4, Shirakura further teaches the system of claim 1, wherein the processing device is configured to operate the air cleaner after the liquid cleaner [0153-0156].
As to claim 5, Shirakura teaches the system of claim 1, wherein the processing device is configured to operate the cleaner unit depending on an output of the vehicle control unit [0116].
As to claim 6, Shirakura further teaches the system of claim 1, wherein the processing device is configured to change an operation mode of the cleaner unit depending on an output of the vehicle control unit (see [0116] in conjunction with [0125]).
As to claim 7, Shirakura teaches the system of claim 1, wherein the cleaner unit is integrated with the processing device and external sensor (see [0113] in conjunction with [0116 & 0125] stating external sensor communicates with processing device and the cleaner unit in order to clean the sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (US20150172582A1) as applied to claim 1 above, and further in view of Mochizuki (US4857812A).
As to claims 2-3, Kiyohara teaches the system of claim 1, but does not explicitly teach the processing device and the external sensor being integrated via an attachment member. However, such features would have been obvious in light of the teachings of Mochizuki. 
Mochizuki teaches an electric motor system for vehicles (abstract), wherein it is known to provide controlling elements integrally with a housing (reads on attachment member as both elements are attached to the housing) in order to reduce wire length from the motor to the control element and simplify assembly (Col.7 lines 27-40). Effectively, Mochizuki teaches providing a main element with a housing such that both a control element and the main element are integrated together to reduce wiring. Mochizuki and Kiyohara are analogous as both related to vehicle systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kiyohara such that the processing device and the external sensor are providing within/on the same housing in order to reduce wiring and simplify assembly (Mochizuki Col.7 lines 27-40). Thus, the modification would provide the camera (Kiyohara Fig.3 ref 22) on a housing with the processing device (Kiyohara Fig.1 ref 101 & 104). Such a .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (US20150172582A1) as applied to claim 1 above, and further in view of Call (US20170274823A1).
As to claim 4, Kiyohara teaches the system of claim 1 but does not explicitly teach the air cleaner operating after the liquid cleaner. However, such a feature is well known in the art as evidenced by Call.
Call discloses an art related optical sensor cleaning device on vehicles (abstract), wherein it is well known to supply liquid to a lens first and then supply air in order to dry the lens [0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kiyohara such that air is blown after spraying with liquid, in order to dry the camera (Call [0014]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) as applied to claim 1 above, and further in view of Mochizuki (US4857812A).
Regarding claims 2-3, Shirakura teaches the system of claim 1 but does not disclose the processing device and sensor present on a common attachment member, or the wiring being shorter as claimed. However, such features would have been obvious in light of the teachings of Mochizuki. 

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura such that the processing device and the external sensor are providing within/on the same housing in order to reduce wiring and simplify assembly (Mochizuki Col.7 lines 27-40). Thus, the modification would provide the front LIDAR and camera (Shirakura refs 26 & 27) on a housing with the processing device (Shirakura ref 11) and the rear LIDAR and camera (refs 52 & 53) on a housing with the processing device (Shirakura ref 48). Such a modification would also make the wiring from the external sensor to the processing device shorter than the wiring from the processing unit to the vehicle control unit (see Shirakura Fig.1, when modified the length from the ADAS ECU to the WIPER ECU is longer than the WIPER ECU to the respective sensor).

The following alternative rejections are provided under the assumption that integrated is to mean physically integrated and not just any form of integration.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Mochizuki (US4857812A).

Mochizuki teaches an electric motor system for vehicles (abstract), wherein it is known to provide controlling elements integrally with a housing (reads on attachment member as both elements are attached to the housing) in order to reduce wire length from the motor to the control element and simplify assembly (Col.7 lines 27-40). Effectively, Mochizuki teaches providing a main element with a housing such that both a control element and the main element are integrated together to reduce wiring. Mochizuki and Shirakura are analogous as both related to vehicle systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura such that the processing device and the external sensor are providing within/on the same housing in order to reduce wiring and simplify assembly (Mochizuki Col.7 lines 27-40). Thus, the modification would provide the front LIDAR and 
As to claim 4, Shirakura further teaches the system of claim 1, wherein the processing device is configured to operate the air cleaner after the liquid cleaner [0153-0156].
As to claim 5, Shirakura teaches the system of claim 1, wherein the processing device is configured to operate the cleaner unit depending on an output of the vehicle control unit [0116].
As to claim 6, Shirakura further teaches the system of claim 1, wherein the processing device is configured to change an operation mode of the cleaner unit depending on an output of the vehicle control unit (see [0116] in conjunction with [0125]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Mochizuki (US4857812A) as applied to claim 1 above, and further in view of Zhao (US20170036647A1).
As to claims 7, Modified Shirakura teaches the system of claim 1, but does not explicitly state at least a part of the sensor being integrate with the external sensor and processing device. However integration of a cleaner unit and sensor is well known in the art, as evidenced by Zhao.
Zhao discloses an art related vehicle sensor cleaning system (abstract) wherein multiple external sensors (Figs.1A-1B ref 10) are integrally provided with a nozzle (see Figs.3-10C) in order to provide a fluid impermeable camera assembly [0097 & 0124]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711